Citation Nr: 1325025	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  09-35 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for anemia, to include as secondary to the service-connected irritable bowel syndrome.

2.  Entitlement to service connection for depressive disorder.

3.  Entitlement to service connection for Barrett's syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) San Diego, California.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the Buffalo, New York RO.   

The Board observes that the Veteran was previously denied service connection for Barrett's syndrome in March 2008 and October 2008 rating decisions.  Within the one year appeal period of those rating decisions, new and material evidence was submitted.  Consistent with the applicable regulation, the Board has characterized the issue as one of service connection on a de novo basis rather than as a petition to reopen.  See 38 C.F.R. § 3.156(b) (2012). 


FINDING OF FACT

In June 2013, the Board was notified that the Veteran died in April 2013.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).  






ORDER

The appeal is dismissed.



		
MICHAEL MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


